DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0160894 to Julian.	As to claim 1, Julian discloses an automatic injection device comprising: a housing (12) having a first end, a second end, and a barrel between the first end and the second end, the barrel comprising an elongated window (130) to allow viewing of contents inside the housing; a syringe (50) disposed within the housing and having a first end, a second end, and a reservoir (Figure 15b) between the first end and the second end; a plunger (70, Figure 10) at least partially disposed within the syringe and comprising a visual indicator (190) on a portion of the plunger [0162]; and a syringe carrier (500) disposed within the housing and configured to contain the syringe and displace the syringe within the housing between a first position and a second position, the syringe carrier being substantially transparent (window openings) and having first (503) and second legs (504) and an extension (portion housing window, 501) disposed therebetween, at least a portion of the extension configured to align with the elongated window and the reservoir when the syringe carrier is in the first position (Figures 12 and 15b).	As to claim 2, Julian discloses the automatic injection device, wherein the syringe carrier (500) further comprises a transparent side wall, at least a portion of the transparent side wall being . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0160894 to Julian.	Regarding claim 11, Julian is silent on the syringe carrier having a transparent wall aligned with the elongate window when the syringe carrier is in the second position.  However, in reference to window 130, Julian states that the window may comprise an opening in the sidewall of the housing, or may comprise a translucent material in the housing to allow for viewing of the interior of the device [0139]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the window (501) of the syringe carrier with a translucent material to allow of viewing of the interior of the device, since Julian uses windows and translucent materials interchangeably for content viewing. 
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Applicant argues that Julian fails to disclose the syringe carrier being substantially transparent.  However, Applicant’s specification equates transparency to having a window or opening to see through the device.  Therefore, Examiner maintains that the window (501) of Julian reads on the syringe carrier being substantially transparent.  A distinction would be stating that the syringe carrier has a transparent wall.  However, as indicated in the rejection of claim 11 above, Julian also anticipates replacing the window (130) with a translucent material.  Therefore it would have been obvious to replace the window.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.